Citation Nr: 0728382	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-17 002	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss disability.

2. Entitlement to service connection for tinnitus 
bilaterally.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from August 1948 to August 
1954. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003  rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO denied service 
connection for bilateral hearing loss and for tinnitus.

Information in the claims file indicates that a travel Board 
hearing was scheduled for April 5, 2006.  The appellant 
cancelled his hearing citing poor health and inability to 
travel to St. Petersburg.  Accordingly, the hearing request 
has been withdrawn.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  The veteran's currently diagnosed bilateral hearing loss 
is etiologically related to active service.

2.  Current bilateral tinnitus was not manifested during 
active service, nor is it related to disease or injury or an 
event in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2006).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Regarding the duty to notify, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, to include the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   As such, proper notice should apprise the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VA satisfied its duty to notify by means 
of the March 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  It is unclear from the record whether the 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ letter noted 
above informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.  Such letter did not inform the 
veteran of the laws pertaining to disability ratings or 
effective dates.  However, because the instant decision 
denies the veteran's claims, no rating or effective date will 
be assigned.  As such, there is no prejudice to the veteran.  
The letter containing the appropriate VCAA notice was issued 
prior to the April 2003 unfavorable AOJ decision that is the 
basis of this appeal.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim(s), and has in 
fact provided additional arguments at every stage.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Duty to assist

With regard to the duty to assist, the Board finds that VA 
has done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.
The claims file contains the veteran's service medical 
records.  Also associated with the claims folder are reports 
of private and VA post service treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Therefore, all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
VA's obligations under the VCAA.  

Discussion

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Bilateral hearing loss

The veteran is claiming entitlement to service connection for 
bilateral hearing disability.  Regarding the first 
requirement, that of a current disability, the Board notes 
that 38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purposes of applying the 
laws administered by VA.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least 3 of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

In the present case, a June 2004 VA audiological examination 
indicates a diagnosis of sensory neural hearing loss 
bilaterally that meets the criteria set under 38 C.F.R. 
§ 3.385 for impaired hearing.  As such, a current disability 
is established and the first element of a service connection 
claim has been satisfied. 

With respect to the second element of service connection, 
that of in-service incurrence, the evidence of record 
supports in-service noise exposure.  The Board observes that 
the veteran's DD Form 214 reflects that the veteran's primary 
duty was being part of an infantry regiment.  Therefore, the 
veteran's reports of noise exposure from mortar and artillery 
fire are consistent with the circumstances of the veteran's 
service as shown by his service record.  See 38 U.S.C.A. 
§ 1154(a).  Moreover, the Board calls attention to the 
veteran's Combat Infantry Badge.  Such decoration indicates 
that the veteran engaged in combat with the enemy.  As such, 
the veteran's own statements as to his in-service noise 
exposure from artillery are accepted without independent 
corroboration, as they are consistent with the circumstances, 
conditions and hardships of the veteran's service.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  For the 
foregoing reasons, in-service noise exposure is conceded 
here.  

The veteran's service medical records do not show treatment 
or complaints referable to hearing loss, and his August 1954 
separation examination notes that he scored 15 out of 15 
bilaterally on a whisper test.  Such evidence does not 
preclude the existence of a hearing disability.  The June 
2004 VA audiological examiner notes that whisper tests are 
not valid measurements of hearing since they are not 
frequency based and do not assess the high frequencies.  
Additionally, the Court specifically noted that even if the 
audiometric test results at a veteran's separation from 
service do not show a hearing loss disability at that time, 
he may still establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).  

The evidence of record also contains an opinion causally 
relating the veteran's current bilateral hearing loss to his 
noise exposure.  In a June 2004 VA audiological examination, 
the examiner stated that the veteran's hearing loss at high 
frequencies is at least as likely as not due to his military 
noise exposure.  The examiner's opinion was based on a review 
of the claims file and is contemporaneous with an 
audiological examination, and is thus found to be probative.  
The Board notes that the highest frequency measured is 4000 
Hz at which the puretone threshold for the was 70 decibels 
for the left ear and 80 decibels for the right ear.  This 
indicates that, even at the highest frequency, the veteran 
still meets the 38 C.F.R. § 3.385 criteria for a hearing loss 
disability.  Therefore the examiner limiting the effect of 
the in-service noise exposure to the higher frequencies does 
not negate that the veteran's hearing disability is due to 
his active service.

As a whole, the evidence of record shows that service 
connection for bilateral hearing disability is warranted.  
The evidence shows current bilateral hearing loss, in-service 
noise exposure from mortar and artillery fire, and a medical 
opinion causally connecting them.  Thus, the preponderance of 
the evidence demonstrates that the veteran's current 
bilateral hearing disability was incurred in service.

Tinnitus

The veteran is seeking service connection for tinnitus.  The 
first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, a 
June 2004 VA audiological examination indicates that the 
veteran complains of constant ringing / roaring bilaterally.  
The examiner then noted that individuals that are exposed to 
high levels of noise will typically report tinnitus.  No 
other conclusory statement as to whether the veteran is in 
fact suffering from tinnitus is available.  Therefore, the 
Board finds that the June 2004 VA audiological examination 
satisfies the first element of a service connection claim.  

With respect to the second element of service connection, 
that of in-service incurrence, the Board notes that the 
service medical records do not show treatment or complaints 
referable to tinnitus.  The evidence of record does, however, 
enable a finding that the veteran was exposed to noise during 
his active service, as explained above.

However, the evidence of record does not contain competent 
medical evidence causally relating his current bilateral 
tinnitus to his in-service noise exposure.  The June 2004 VA 
audiological examiner noted that the veteran does not recall 
when his tinnitus began.  It is also noted that there is no 
evidence of in-service complaints or treatment of tinnitus.  
For these reasons, the VA examiner believed that the 
veteran's tinnitus was not at least as likely as not related 
to service.  Because such opinion was provided concurrent 
with an examination of the veteran and review of the claims 
folder, it is found to be highly probative.  No other 
evidence of record contradicts such opinion.  In conclusion, 
a grant of service connection for tinnitus is not warranted 
due to the lack of nexus between the veteran's current 
bilateral tinnitus and in-service noise exposure.


ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is denied. 



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


